Civil action brought before a justice of the peace to recover for personal services alleged to have been rendered by the plaintiff to the defendant, which resulted in a judgment for the plaintiff and appeal by the defendant to the Superior Court.
On a plea to the jurisdiction and denial of liability because plaintiff's claim allegedly arose out of unadjusted partnership dealings between the parties, the jury in the Superior Court found with the defendant.
From a judgment dismissing the action for want of jurisdiction, plaintiff appeals, assigning errors.
Affirmed on authority of Nixon v. Morse, 194 N.C. 225, 139 S.E. 170,Love v. Rhyne, 86 N.C. 576, and Commissioners v. Sparks, 179 N.C. 581,103 S.E. 142.
Affirmed. *Page 806